Exhibit 10.46

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (“Guaranty”) is made as of the 12th day of June, 2003 by
Guarantor (as hereinafter defined) for the benefit of Lender (as hereinafter
defined).

 


1.                                       DEFINITIONS.  AS USED IN THIS GUARANTY,
THE FOLLOWING TERMS SHALL HAVE THE MEANINGS INDICATED BELOW:


 


(A)                                  THE TERM “LENDER” SHALL MEAN COMMERCE
NATIONAL BANK, A BRANCH OF LUBBOCK NATIONAL BANK, A NATIONAL BANKING
ASSOCIATION, WHOSE ADDRESS FOR NOTICE PURPOSES IS THE FOLLOWING:


 

 

5300 Bee Cave Road

 

Austin, TX  78746

 

Attn:  Mr. Brannin Prideaux

 


(B)                                 THE TERM “BORROWER” SHALL MEAN THE
FOLLOWING:


 

SCHLOTZSKY’S NAMF FUNDING, LLC, a Delaware limited liability company

 


(C)                                  THE TERM “GUARANTOR” SHALL MEAN
SCHLOTZSKY’S, INC., A TEXAS CORPORATION, WHOSE ADDRESS FOR NOTICE PURPOSES IS
THE FOLLOWING:

 

 

203 Colorado Street

 

Austin, Texas 78701

 

Attn:  Legal Department

 


(D)                                 THE TERM “GUARANTEED INDEBTEDNESS” SHALL
MEAN (I) ALL INDEBTEDNESS, OBLIGATIONS AND LIABILITIES OF BORROWER TO LENDER OF
ANY KIND OR CHARACTER, NOW EXISTING OR HEREAFTER ARISING, WHETHER DIRECT,
INDIRECT, RELATED, UNRELATED, FIXED, CONTINGENT, LIQUIDATED, UNLIQUIDATED,
JOINT, SEVERAL OR JOINT AND SEVERAL, AND REGARDLESS OF WHETHER SUCH
INDEBTEDNESS, OBLIGATIONS AND LIABILITIES MAY, PRIOR TO THEIR ACQUISITIONS BY
LENDER, BE OR HAVE BEEN PAYABLE TO OR IN FAVOR OF A THIRD PARTY AND SUBSEQUENTLY
ACQUIRED BY LENDER (IT BEING CONTEMPLATED THAT LENDER MAY MAKE SUCH ACQUISITIONS
FROM THIRD PARTIES), INCLUDING WITHOUT LIMITATION ALL PRINCIPAL INDEBTEDNESS
OWING BY BORROWER TO LENDER NOW EXISTING OR HEREAFTER ARISING UNDER OR EVIDENCED
BY THAT ONE CERTAIN PROMISSORY NOTE (THE “NOTE”) DATED JUNE 12, 2003 IN THE
ORIGINAL PRINCIPAL AMOUNT OF $4,300,000.00, EXECUTED BY BORROWER AND PAYABLE TO
THE ORDER OF LENDER, ALL INDEBTEDNESS, OBLIGATIONS AND LIABILITIES OF BORROWER
TO LENDER NOW EXISTING OR HEREAFTER ARISING BY NOTE, DRAFT, ACCEPTANCE,
GUARANTY, ENDORSEMENT, LETTER OF CREDIT, ASSIGNMENT, PURCHASE, OVERDRAFT,
DISCOUNT, INDEMNITY AGREEMENT OR OTHERWISE, (II) ALL ACCRUED BUT UNPAID INTEREST
OF ANY OF THE INDEBTEDNESS DESCRIBED IN (I) ABOVE, (III) ALL OBLIGATIONS OF
BORROWER TO LENDER UNDER ANY DOCUMENTS EVIDENCING, SECURING, GOVERNING AND/OR
PERTAINING TO ALL OR ANY PART OF THE INDEBTEDNESS AND OBLIGATIONS DESCRIBED IN
(I), (II) AND (III) ABOVE OR THE PROTECTION OR PRESERVATION OF, OR REALIZATION
UPON, THE COLLATERAL SECURING ALL OR ANY PART OF SUCH INDEBTEDNESS AND
OBLIGATIONS, INCLUDING WITHOUT LIMITATION ALL REASONABLE ATTORNEYS’ FEES, AND
(V) ALL RENEWALS, EXTENSIONS, MODIFICATIONS AND REARRANGEMENTS OF THE
INDEBTEDNESS AND OBLIGATIONS DESCRIBED IN (I), (II), AND (III) AND (IV) ABOVE.

 

1

 

--------------------------------------------------------------------------------


 


2.                                       OBLIGATIONS.  AS AN INDUCEMENT TO
LENDER TO EXTEND OR CONTINUE TO EXTEND CREDIT AND OTHER FINANCIAL ACCOMMODATIONS
TO BORROWER, GUARANTOR, FOR VALUE RECEIVED, DOES HEREBY UNCONDITIONALLY AND
ABSOLUTELY GUARANTEE THE PROMPT AND FULL PAYMENT AND PERFORMANCE OF THE
GUARANTEED INDEBTEDNESS WHEN DUE OR DECLARED TO BE DUE AND AT ALL TIMES
THEREAFTER.


 


3.                                       CHARACTER OF OBLIGATION.


 

(a)                                  This is an absolute, continuing and
unconditional guaranty of payment and not of collection and if at any time or
from time to time there is no outstanding Guaranteed Indebtedness, the
obligations of Guarantor with respect to any and all Guaranteed Indebtedness
incurred thereafter shall not be affected.  This Guaranty and the Guarantor’s
obligations hereunder are irrevocable and, in the event of Guarantor’s death,
shall be binding upon Guarantor’s estates.  All of the Guaranteed Indebtedness
shall be conclusively presumed to have been made or acquired in acceptance
hereof.  Guarantor shall be liable, jointly and severally, with Borrower and any
other guarantor of all or any part of the Guaranteed Indebtedness.

 

(b)                                 Lender may, at its sole discretion and
without impairing its rights hereunder, (i) apply any payments on the Guaranteed
Indebtedness that Lender receives from Borrower or any other source other than
Guarantor to that portion of the Guaranteed Indebtedness, if any, not guaranteed
hereunder, and (ii) apply any proceeds it receives as a result of the
foreclosure or other realization on any collateral for the Guaranteed
Indebtedness to that portion, if any, of the Guaranteed Indebtedness not
guaranteed hereunder or to any other indebtedness secured by such collateral.

 

(c)                                  Guarantor agrees that its obligations
hereunder shall not be released, diminished, impaired, reduced or affected by
the existence of any other guaranty or the payment by any other guarantor of all
or any part of the Guaranteed Indebtedness and, in the event Paragraph 2 above 
partially limits Guarantor’s obligations under this Guaranty, Guarantor’s
obligations hereunder shall continue until Lender has received payment in full
of the Guaranteed Indebtedness.

 

(d)                                 Guarantor’s obligations hereunder shall not
be released, diminished, impaired, reduced or affected by, nor shall any
provision contained herein be deemed to be a limitation upon, the amount of
credit which Lender may extend to Borrower, the number of transactions between
Lender and Borrower, payments by Borrower to Lender or Lender’s allocation of
payments by Borrower.

 

(e)                                  Without further authorization from or
notice to Guarantor, Lender may compromise, accelerate, or otherwise alter the
time or manner for the payment of the Guaranteed Indebtedness, increase or
reduce the rate of interest thereon, or release or add any one or more
guarantors or endorsers, or allow substitution of or withdrawal of collateral or
other security and release collateral and other security or subordinate the
same.

 


4.                                       REPRESENTATIONS AND WARRANTIES. 
GUARANTOR HEREBY REPRESENTS AND WARRANTS THE FOLLOWING TO LENDER:


 

(a)                                  This Guaranty may reasonably be expected to
benefit, directly or indirectly, Guarantor, and (i) if Guarantor is a
corporation, the Board of Directors of Guarantor has determined that this
Guaranty may reasonably be expected to benefit, directly or indirectly,

 

2

--------------------------------------------------------------------------------


 

Guarantor, or (ii) if Guarantor is a partnership, the requisite number of its
partners have determined that this Guaranty may reasonably be expected to
benefit, directly or indirectly, Guarantor; and

 

(b)                                 Guarantor is familiar with, and has
independently reviewed the books and records regarding, the financial condition
of Borrower and is familiar with the value of any and all collateral intended to
be security for the payment of all or any part of the Guaranteed Indebtedness;
provided, however, Guarantor is not relying on such financial condition or
collateral as an inducement to enter into this Guaranty; and

 

(c)                                  Guarantor has adequate means to obtain from
Borrower on a continuing basis information concerning the financial condition of
Borrower and Guarantor is not relying on Lender to provide such information to
Guarantor either now or in the future; and

 

(d)                                 Guarantor has the power and authority to
execute, deliver and perform this Guaranty and any other agreements executed by
Guarantor contemporaneously herewith, and the execution, delivery and
performance of this Guaranty and any other agreements executed by Guarantor
contemporaneously herewith do not and will not violate (i) any agreement or
instrument to which Guarantor is a party; (ii) any law, rule, regulation or
order of any governmental authority to which Guarantor is subject, or (iii) its
articles or certificate of incorporation or bylaws, if Guarantor is a
corporation, or its partnership agreement, if Guarantor is a partnership; and

 

(e)                                  Neither Lender nor any other party has made
any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty; and

 

(f)                                    The financial statements and other
financial information regarding Guarantor heretofore and hereafter delivered to
Lender are and shall be true and correct in all material respects and fairly
present the financial position of Guarantor as of the dates thereof, and no
material adverse change has occurred in the financial condition of Guarantor
reflected in the financial statements and other financial information regarding
Guarantor heretofore delivered to Lender since the date of the last statement
thereof; and

 

(g)                                 As of the date hereof, and after giving
effect to this Guaranty and the obligations evidenced hereby, (i) Guarantor is
and will be solvent, (ii) the fair saleable value of Guarantor’s assets exceeds
and will continue to exceed its liabilities (both fixed and contingent), (iii)
Guarantor is and will continue to be able to pay its debts as they mature, and
(iv) if Guarantor is not an individual, Guarantor has and will continue to have
sufficient capital to carry on its business and all businesses in which it is
about to engage.

 


5.                                       COVENANTS.  GUARANTOR HEREBY COVENANTS
AND AGREES WITH LENDER AS FOLLOWS:


 

(a)                                  Guarantor shall not, so long as its
obligations under this Guaranty continue, transfer or pledge any material
portion of its assets for less than full and adequate consideration; and

 

3

--------------------------------------------------------------------------------


 

(b)                                 Guarantor shall promptly furnish to Lender
at any time and from time to time such financial statements and other financial
information of Guarantor as the Lender may require, in form and substance
satisfactory to Lender; and

 

(c)                                  Guarantor shall comply with all terms and
provisions of the Loan Documents that apply to Guarantor; and

 

(d)                                 Guarantor shall promptly inform Lender of
(i) any litigation or governmental investigation against Guarantor or affecting
any security for all or any part of the Guaranteed Indebtedness or this Guaranty
which, if determined adversely, could reasonably be expected to have a material
adverse effect upon the financial condition of Guarantor or upon such security
or might cause a default under any of the Loan Documents, and (ii) any material
adverse change in the financial condition of Guarantor.

 


6.                                       EVENT OF DEFAULT.  EACH OF THE
FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS:


 

(a)                                  The occurrence of any event (and the
expiration of any applicable cure period) which permits the acceleration of the
maturity of any indebtedness in an amount of $250,000.00 or more owing by
Guarantor to any third party under any agreement or understanding.

 


7.                                       CONSENT AND WAIVER.


 

(a)                                  Guarantor waives (i) promptness, diligence
and notice of acceptance of this Guaranty and notice of the incurring of any
obligation, indebtedness or liability to which this Guaranty applies or may
apply and waives presentment for payment, notice of nonpayment, protest, demand,
notice of protest, notice of intent to accelerate, notice of acceleration,
notice of dishonor, diligence in enforcement and indulgences of every kind, and
(ii) the taking of any other action by Lender, including without limitation
giving any notice of default or any other notice to, or making any demand on,
Borrower, any other guarantor of all or any part of the Guaranteed Indebtedness
or any other party.

 

(b)                                 Guarantor waives any rights Guarantor has
under, or any requirements imposed by, Chapter 34 of the Texas Business and
Commerce Code, as in effect on the date of this Guaranty or as it may be amended
from time to time.

 

(c)                                  Lender may at any time, without the consent
of or notice to Guarantor, without incurring responsibility to Guarantor and
without impairing, releasing, reducing or affecting the obligations of Guarantor
hereunder: (i) change the manner, place or terms of payment of all or any part
of the Guaranteed Indebtedness, or renew, extend, modify, rearrange or alter all
or any part of the Guaranteed Indebtedness; (ii) change the interest rate
accruing on any of the Guaranteed Indebtedness (including without limitation any
periodic change in such interest rate that occurs because such Guaranteed
Indebtedness accrues interest at a variable rate which may fluctuate from time
to time); (iii) sell, exchange, release, surrender, subordinate, realize upon or
otherwise deal with in any manner and in any order any collateral for all or any
part of the Guaranteed Indebtedness or this Guaranty or setoff against all or
any part of the Guaranteed Indebtedness; (iv) neglect, delay, omit, fail or
refuse to take or prosecute any action for the collection of all or any part of
the Guaranteed Indebtedness or this Guaranty or to take or

 

4

--------------------------------------------------------------------------------


 

prosecute any action in connection with any of the Loan Documents; (v) exercise
or refrain from exercising any rights against Borrower or others, or otherwise
act or refrain from acting; (vi) settle or compromise all or any part of the
Guaranteed Indebtedness and subordinate the payment of all or any part of the
Guaranteed Indebtedness to the payment of any obligations, indebtedness or
liabilities which may be due or become due to Lender or others; (vii) apply any
deposit balance, fund, payment, collections through process of law or otherwise
or other collateral of Borrower to the satisfaction and liquidation of the
indebtedness or obligations of Borrower to Lender not guaranteed under this
Guaranty; and (viii) apply any sums paid to Lender by Guarantor, Borrower or
others to the Guaranteed Indebtedness in such order and manner as Lender, in its
sole discretion, may determine.

 

(d)                                 Should Lender seek to enforce the
obligations of Guarantor hereunder by action in any court or otherwise,
Guarantor waives any requirement, substantive or procedural, that (i) Lender
first enforce any rights or remedies against Borrower or any other person or
entity liable to Lender for all or any part of the Guaranteed Indebtedness,
including without limitation that a judgment first be rendered against Borrower
or any other person or entity, or that Borrower or any other person or entity
should be joined in such cause, or (ii) Lender first enforce rights against any
collateral which shall ever have been given to secure all or any part of the
Guaranteed Indebtedness or this Guaranty.  Such waiver shall be without
prejudice to Lender’s right, at its option, to proceed against Borrower or any
other person or entity, whether by separate action or by joinder.

 

(e)                                  In addition to any other waivers,
agreements and covenants of Guarantor set forth herein, Guarantor hereby further
waives and releases all claims, causes of action, defenses and offsets for any
act or omission of Lender, its directors, officers, employees, representative or
agents in connection with Lender’s administration of the Guaranteed
Indebtedness, except for Lender’s willful misconduct and gross negligence.

 


8.                                       OBLIGATIONS NOT IMPAIRED.


 

(a)                                  Guarantor agrees that its obligations
hereunder shall not be released, diminished, impaired, reduced or affected by
the occurrence of any one or more of the following events: (i) the death,
disability or lack of corporate power of Borrower, Guarantor (except as provided
in Paragraph 10 herein) or any other guarantor of all or any part of the
Guaranteed Indebtedness, (ii) any receivership, insolvency, bankruptcy or other
proceedings affecting Borrower, Guarantor or any other guarantor of all or any
part of the Guaranteed Indebtedness, or any of their respective property; (iii)
the partial or total release or discharge of Borrower or any other guarantor of
all or any part of the Guaranteed Indebtedness, or any other person or entity
from the performance of any obligation contained in any instrument or agreement
evidencing, governing or securing all or any part of the Guaranteed
Indebtedness, whether occurring by reason of law or otherwise; (iv) the taking
or accepting of any collateral for all or any part of the Guaranteed
Indebtedness or this Guaranty; (v) the taking or accepting of any other guaranty
for all or any part of the Guaranteed Indebtedness; (vi) any failure by Lender
to acquire, perfect or continue any lien or security interest on collateral
securing all or any part of the Guaranteed Indebtedness or this Guaranty; (vii)
the impairment of any collateral securing all or any part of the Guaranteed
Indebtedness or this Guaranty; (viii) any failure by Lender to sell any
collateral securing all or any part of the Guaranteed Indebtedness or this
Guaranty in a commercially reasonable manner or as otherwise required by law;
(ix) any invalidity or unenforceability of or

 

5

--------------------------------------------------------------------------------


 

defect or deficiency in any of the Loan Documents; or (x) any other circumstance
which might otherwise constitute a defense available to, or discharge of,
Borrower or any other guarantor of all or any part of the Guaranteed
Indebtedness.

 

(b)                                 This Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of all or any
part of the Guaranteed Indebtedness is rescinded or must otherwise be returned
by Lender upon the insolvency, bankruptcy or reorganization of Borrower,
Guarantor, any other guarantor of all or any part of the Guaranteed
Indebtedness, or otherwise, all as though such payment had not been made.

 

(c)                                  In the event Borrower is a corporation,
joint stock association or partnership, or is hereafter incorporated, none of
the following shall affect Guarantor’s liability hereunder: (i) the
unenforceability of all or any part of the Guaranteed Indebtedness against
Borrower by reason of the fact that the Guaranteed Indebtedness exceeds the
amount permitted by law; (ii) the act of creating all or any part of the
Guaranteed Indebtedness is ultra vires; or (iii) the officers or partners
creating all or any part of the Guaranteed Indebtedness acted in excess of their
authority.  Guarantor hereby acknowledges that withdrawal from, or termination
of, any ownership interest in Borrower now or hereafter owned or held by
Guarantor shall not alter, affect or in any way limit the obligations of
Guarantor hereunder.

 


9.                                       ACTIONS AGAINST GUARANTOR.  IN THE
EVENT OF A DEFAULT IN THE PAYMENT OR PERFORMANCE OF ALL OR ANY PART OF THE
GUARANTEED INDEBTEDNESS WHEN SUCH GUARANTEED INDEBTEDNESS BECOMES DUE, WHETHER
BY ITS TERMS, BY ACCELERATION OR OTHERWISE, GUARANTOR SHALL, WITHOUT NOTICE OR
DEMAND, PROMPTLY PAY THE AMOUNT DUE THEREON TO LENDER, IN LAWFUL MONEY OF THE
UNITED STATES, AT LENDER’S ADDRESS SET FORTH IN SUBPARAGRAPH 1(A) ABOVE.  ONE OR
MORE SUCCESSIVE OR CONCURRENT ACTIONS MAY BE BROUGHT AGAINST GUARANTOR, EITHER
IN THE SAME ACTION IN WHICH BORROWER IS SUED OR IN SEPARATE ACTIONS, AS OFTEN AS
LENDER DEEMS ADVISABLE.  THE EXERCISE BY LENDER OF ANY RIGHT OR REMEDY UNDER
THIS GUARANTY OR UNDER ANY OTHER AGREEMENT OR INSTRUMENT, AT LAW, IN EQUITY OR
OTHERWISE, SHALL NOT PRECLUDE CONCURRENT OR SUBSEQUENT EXERCISE OF ANY OTHER
RIGHT OR REMEDY.  THE BOOKS AND RECORDS OF LENDER SHALL BE ADMISSIBLE AS
EVIDENCE IN ANY ACTION OR PROCEEDING INVOLVING THIS GUARANTY AND SHALL BE PRIMA
FACIE EVIDENCE OF THE PAYMENTS MADE ON, AND THE OUTSTANDING BALANCE OF, THE
GUARANTEED INDEBTEDNESS.


 


10.                                 PAYMENT BY GUARANTOR.  WHENEVER GUARANTOR
PAYS ANY SUM WHICH IS OR MAY BECOME DUE UNDER THIS GUARANTY, WRITTEN NOTICE MUST
BE DELIVERED TO LENDER CONTEMPORANEOUSLY WITH SUCH PAYMENT.  SUCH NOTICE SHALL
BE EFFECTIVE FOR PURPOSES OF THIS PARAGRAPH WHEN CONTEMPORANEOUSLY WITH SUCH
PAYMENT LENDER RECEIVES SUCH NOTICE EITHER BY: (A) PERSONAL DELIVERY TO THE
ADDRESS AND DESIGNATED DEPARTMENT OF LENDER IDENTIFIED IN SUBPARAGRAPH 1(A)
ABOVE, OR (B) UNITED STATES MAIL, CERTIFIED OR REGISTERED, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, ADDRESSED TO LENDER AT THE ADDRESS SHOWN IN
SUBPARAGRAPH 1(A) ABOVE.  IN THE ABSENCE OF SUCH NOTICE TO LENDER BY GUARANTOR
IN COMPLIANCE WITH THE PROVISIONS HEREOF, ANY SUM RECEIVED BY LENDER ON ACCOUNT
OF THE GUARANTEED INDEBTEDNESS SHALL BE CONCLUSIVELY DEEMED PAID BY BORROWER.


 


11.                                 DEATH OF GUARANTOR.  IN THE EVENT OF THE
DEATH OF GUARANTOR, THE OBLIGATIONS OF THE DECEASED GUARANTOR UNDER THIS
GUARANTY SHALL CONTINUE AS AN OBLIGATION AGAINST HIS ESTATE AS TO (A) ALL OF THE
GUARANTEED INDEBTEDNESS THAT IS OUTSTANDING ON THE DATE OF THE GUARANTOR’S
DEATH, AND ANY RENEWALS OR EXTENSION THEREOF, AND (B) ALL LOANS, ADVANCES AND
OTHER EXTENSIONS OF CREDIT

 

6

--------------------------------------------------------------------------------


 

made to or for the account of Borrower on or after the date of Guarantor’s death
pursuant to an obligation of Lender under a commitment or agreement described in
Subparagraph 1(d) above and made to or with Borrower prior to the date of
Guarantor’s death.  The terms and conditions of this Guaranty, including without
limitation the consents and waivers set forth in Paragraph 7 hereof, shall
remain in effect with respect to the Guaranteed Indebtedness described in the
preceding sentence in the same manner as if Guarantor had not died.


 


12.                                 NOTICE OF SALE.  IN THE EVENT THAT GUARANTOR
IS ENTITLED TO RECEIVE ANY NOTICE UNDER THE UNIFORM COMMERCIAL CODE, AS IT
EXISTS IN THE STATE GOVERNING ANY SUCH NOTICE, OF THE SALE OR OTHER DISPOSITION
OF ANY COLLATERAL SECURING ALL OR ANY PART OF THE GUARANTEED INDEBTEDNESS OR
THIS GUARANTY, REASONABLE NOTICE SHALL BE DEEMED GIVEN WHEN SUCH NOTICE IS
DEPOSITED IN THE UNITED STATES MAIL, POSTAGE PREPAID, AT THE ADDRESS FOR
GUARANTOR SET FORTH IN SUBPARAGRAPH 1(C) ABOVE, TEN (10) DAYS PRIOR TO THE DATE
ANY PUBLIC SALE, OR AFTER WHICH ANY PRIVATE SALE, OF ANY SUCH COLLATERAL IS TO
BE HELD; PROVIDED, HOWEVER, THAT NOTICE GIVEN IN ANY OTHER REASONABLE MANNER OR
AT ANY OTHER REASONABLE TIME SHALL BE SUFFICIENT.


 


13.                                 WAIVER BY LENDER.  NO DELAY ON THE PART OF
LENDER IN EXERCISING ANY RIGHT HEREUNDER OR FAILURE TO EXERCISE THE SAME SHALL
OPERATE AS A WAIVER OF SUCH RIGHT.  IN NO EVENT SHALL ANY WAIVER OF THE
PROVISIONS OF THIS GUARANTY BE EFFECTIVE UNLESS THE SAME BE IN WRITING AND
SIGNED BY AN OFFICER OF LENDER, AND THEN ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE GIVEN.


 


14.                                 SUCCESSORS AND ASSIGNS.  THIS GUARANTY IS
FOR THE BENEFIT OF LENDER, IT SUCCESSORS AND ASSIGNS.  THIS GUARANTY IS BINDING
UPON GUARANTOR AND GUARANTOR’S HEIRS, EXECUTORS, ADMINISTRATORS, PERSONAL
REPRESENTATIVES AND SUCCESSORS, INCLUDING WITHOUT LIMITATION ANY PERSON OR
ENTITY OBLIGATED BY OPERATION OF LAW UPON THE REORGANIZATION, MERGER,
CONSOLIDATION OR OTHER CHANGE IN THE ORGANIZATIONAL STRUCTURE OF GUARANTOR.


 


15.                                 COSTS AND EXPENSES.  GUARANTOR SHALL PAY ON
DEMAND BY LENDER ALL COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION ALL
REASONABLE ATTORNEYS’ FEES, INCURRED BY LENDER IN CONNECTION WITH THE
PREPARATION, ADMINISTRATION, ENFORCEMENT AND/OR COLLECTION OF THIS GUARANTY. 
THIS COVENANT SHALL SURVIVE THE PAYMENT OF THE GUARANTEED INDEBTEDNESS.


 


16.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
GUARANTY IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, INVALID OR
UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS, SUCH PROVISION SHALL BE FULLY
SEVERABLE, SHALL NOT IMPAIR OR INVALIDATE THE REMAINDER OF THIS GUARANTY AND THE
EFFECT THEREOF SHALL BE CONFINED TO THE PROVISION HELD TO BE ILLEGAL, INVALID OR
UNENFORCEABLE.


 


17.                                 NO OBLIGATION.  NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED AS AN OBLIGATION ON THE PART OF LENDER TO EXTEND OR CONTINUE
TO EXTEND CREDIT TO BORROWER.


 


18.                                 AMENDMENT.  NO MODIFICATION OR AMENDMENT OF
ANY PROVISION OF THIS GUARANTY, NOR CONSENT TO ANY DEPARTURE BY GUARANTOR
THEREFROM, SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY
AN OFFICER OF LENDER, AND THEN SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE PURPOSE FOR WHICH GIVEN.


 


19.                                 CUMULATIVE RIGHTS.  ALL RIGHTS AND REMEDIES
OF LENDER HEREUNDER ARE CUMULATIVE OF EACH OTHER AND EVERY OTHER RIGHT OR REMEDY
WHICH LENDER MAY OTHERWISE HAVE AT LAW OR IN EQUITY OR UNDER ANY INSTRUMENT OR
AGREEMENT, AND THE EXERCISE OF ONE OR MORE OF SUCH RIGHTS OR REMEDIES SHALL NOT
PREJUDICE OR IMPAIR THE CONCURRENT OR SUBSEQUENT EXERCISE OF ANY OTHER RIGHTS

 

7

--------------------------------------------------------------------------------


 

or remedies.  This Guaranty, whether general, specific and/or limited, shall be
in addition to and cumulative of, and not in substitution, novation or discharge
of, any and all prior or contemporaneous guaranty agreements by Guarantor in
favor of Lender or assigned to Lender by others.


 


20.                                 GOVERNING LAW, VENUE.  THIS GUARANTY IS
INTENDED TO BE PERFORMED IN THE STATE OF TEXAS.  EXCEPT TO THE EXTENT THAT THE
LAWS OF THE UNITED STATES MAY APPLY TO THE TERMS HEREOF, THE SUBSTANTIVE LAWS OF
THE STATE OF TEXAS SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND
INTERPRETATION OF THIS GUARANTY.  IN THE EVENT OF A DISPUTE INVOLVING THIS
GUARANTY OR ANY OTHER INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, THE
UNDERSIGNED IRREVOCABLY AGREES THAT VENUE FOR SUCH DISPUTE SHALL LIE IN ANY
COURT OF COMPETENT JURISDICTION IN TRAVIS COUNTY, TEXAS.


 


21.                                 COMPLIANCE WITH APPLICABLE USURY LAWS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS GUARANTY OR OF ANY INSTRUMENT OR
AGREEMENT EVIDENCING, GOVERNING OR SECURING ALL OR ANY PART OF THE GUARANTEED
INDEBTEDNESS, GUARANTOR AND LENDER BY ITS ACCEPTANCE HEREOF AGREE THAT GUARANTOR
SHALL NEVER BE REQUIRED OR OBLIGATED TO PAY INTEREST IN EXCESS OF THE MAXIMUM
NON-USURIOUS INTEREST RATE AS MAY BE AUTHORIZED BY APPLICABLE LAW FOR THE
WRITTEN CONTRACTS WHICH CONSTITUTE THE GUARANTEED INDEBTEDNESS.  IT IS THE
INTENTION OF GUARANTOR AND LENDER TO CONFIRM STRICTLY TO THE APPLICABLE LAWS
WHICH LIMIT INTEREST RATES, AND ANY OF THE AFORESAID CONTRACTS FOR INTEREST, IF
AND TO THE EXTENT PAYABLE BY GUARANTOR, SHALL BE HELD TO BE SUBJECT TO REDUCTION
TO THE MAXIMUM NON-USURIOUS INTEREST RATE ALLOWED UNDER SAID LAW.


 


22.                                 GENDER.  WITHIN THIS GUARANTY, WORDS OF ANY
GENDER SHALL BE HELD AND CONSTRUED TO INCLUDE THE OTHER GENDER.


 


23.                                 CAPTIONS.  THE HEADINGS IN THIS GUARANTY ARE
FOR CONVENIENCE ONLY AND SHALL NOT DEFINE OR LIMIT THE PROVISIONS HEREOF.


 


24.                                 RIGHT OF REVOCATION.  GUARANTOR UNDERSTANDS
AND AGREES THAT GUARANTOR MAY REVOKE THIS GUARANTY AT ANY TIME WITH RESPECT TO
INDEBTEDNESS OR OBLIGATIONS OF BORROWER INCURRED AFTER THE EFFECTIVE DATE OF THE
REVOCATION BY GIVING LENDER WRITTEN NOTICE THAT GUARANTOR WILL NOT BE LIABLE
HEREUNDER FOR ANY INDEBTEDNESS OR OBLIGATIONS OF BORROWER INCURRED ON OR AFTER
THE EFFECTIVE DATE OF SUCH REVOCATION.  SUCH REVOCATION SHALL BE DEEMED TO BE
EFFECTIVE ON THE 5TH  DAY FOLLOWING WRITTEN ACKNOWLEDGEMENT BY AN OFFICER OF THE
LENDER THAT THE LENDER RECEIVED WRITTEN NOTICE OF REVOCATION DELIVERED EITHER
BY:  (A) PERSONAL DELIVERY TO THE ADDRESS AND DESIGNATED DEPARTMENT OF LENDER
IDENTIFIED IN SUBPARAGRAPH 1(A) ABOVE, OR (B) UNITED STATES MAIL, REGISTERED OR
CERTIFIED, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO LENDER AT THE
ADDRESS SHOWN IN SUBPARAGRAPH 1(A) ABOVE.  NOTWITHSTANDING SUCH REVOCATION,
GUARANTOR SHALL REMAIN LIABLE ON ITS OBLIGATIONS HEREUNDER UNTIL PAYMENT IN FULL
TO LENDER OF (A) ALL OF THE GUARANTEED INDEBTEDNESS THAT IS OUTSTANDING ON THE
EFFECTIVE DATE OF SUCH REVOCATION, AND ANY RENEWALS AND EXTENSIONS THEREOF,
INCLUDING INTEREST THEREON AND FEES AND EXPENSES RELATED THERETO, THAT HAVE
ACCRUED OR BEEN INCURRED AFTER THE EFFECTIVE DATE OF SUCH REVOCATION, AND (B)
ALL LOANS, ADVANCES AND OTHER EXTENSIONS OF CREDIT MADE TO OR FOR THE ACCOUNT OF
BORROWER ON OR AFTER THE EFFECTIVE DATE OF SUCH REVOCATION PURSUANT TO THE
OBLIGATION OF LENDER UNDER A COMMITMENT OR AGREEMENT MADE TO OR WITH BORROWER
PRIOR TO THE EFFECTIVE DATE OF SUCH REVOCATION.  THE TERMS AND CONDITIONS OF
THIS GUARANTY, INCLUDING WITHOUT LIMITATION THE CONSENTS AND WAIVERS SET FORTH
IN PARAGRAPH 7 HEREOF, SHALL REMAIN IN EFFECT WITH RESPECT TO THE GUARANTEED
INDEBTEDNESS DESCRIBED IN THE PRECEDING SENTENCE IN THE SAME MANNER AS IF SUCH
REVOCATION HAD NOT BEEN MADE BY GUARANTOR.

 

8

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

GUARANTOR:

 

 

 

SCHLOTZSKY’S, INC.

 

a Texas corporation

 

 

 

 

 

By:

/s/ JOHN C. WOOLEY

 

 

 

John C. Wooley, President

 

 

9

--------------------------------------------------------------------------------